Citation Nr: 1646860	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-19 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1951 to April 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board notes that, in his July 2013 substantive appeal (via a VA Form 9), the Veteran requested a Board hearing.  A hearing was scheduled for November 2015, and a notice of the hearing was sent to the Veteran's address of record at the time, but the Veteran failed to appear at his scheduled hearing.  Accordingly, the Veteran's request for a Board hearing is withdrawn.  38 C.F.R. § 20.704(d) (2015).  

In January 2016, the Board remanded the claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran contends that he suffers from an acquired psychiatric disorder, to include PTSD, as a result of his combat service in Korea.  He has reported that he was involved in "four serious encounters with the enemy in Korea" and specified that in August 1951, his unit "had to take . . . big 8 inchs [sic] guns" and "opened fire . . . ."  See May 2000 Statement.  The Veteran has also reported that his unit was "shell[ed] for four months" and were "penned down by the incoming in shell."  See May 2000 Statement.  Furthermore, in a December 2010 statement, the Veteran asserted that he was "part of a[n] artillery unit during [Korean] conflict and engaged in many artillery battles and that his psychiatric conditions continued "since coming off active duty in 1953."  

The Veteran's DD-214 Form lists his military occupational specialty (MOS) as "cook" and classifies his service component and branch as artillery.  The Veteran's service treatment records contain a June 1951 entrance examination report, which documents a normal finding as to the psychiatric system.  A July 1951 clinical evaluation report documents the Veteran's report of having had "[m]any bad dreams, especially since he has been in the Army, " of "killing other people, of getting shot and killed . . . ."  An August 1951 service treatment record notes an impression of "passive aggressive reaction."  An April 1953 separation examination report reflects normal findings to all examined areas.  In a June 1955 post-service examination report, the examiner marked "normal" as for all examined areas except for psychiatric and neurological symptoms, which were left blank. 

As noted in the previous remand, post-service treatment records reflect that, as early as August 1991, the Veteran has been displaying psychiatric symptoms.  See August 1991 VA treatment note (a provisional diagnosis of dementia); September 1991 VA treatment note (an assessment of dementia, "cause not determined" with "[history] of alcohol abuse"); February 1992 VA Medical Certificate (a diagnosis of Alzheimer's Disease); December 1992 private treatment record (a diagnosis of anti-social personality disorder of "chronic nature"); March 1993 VA Medical Certificate (complaints of memory loss and history of alcohol abuse).  

Furthermore, the Veteran has been diagnosed with various psychiatric conditions, to include bipolar disorder, manic with psychotic features, dementia, "psychosis NOS," mild cognitive impairment, mild mania, "mild/moderate hypomania," "mood alteration," and schizophrenia.  See VA treatment records dated in September 2010, February 2012, November 2013, April 2014, and January 2014; private treatment records dated in August 2014 and September 2014.  An assessment of PTSD was provided in a July 2014 VA treatment note.  An impression of "possible" PTSD based on the Veteran's reported "nightmares and flashbacks" was noted in VA treatment records dated in January 2014 and February 2014.  

The Veteran underwent a VA PTSD examination in March 2011.  The March 2011 VA examiner noted the Veteran's report that he "did not serve as a cook but volunteered to be a gunner and 'shot the big guns.'"  The March 2011 examiner then opined that the Veteran did not "report symptoms consistent with a diagnosis of [PTSD]."  The March 2011 VA examiner also noted a September 2010 diagnosis of bipolar disorder with psychosis, which was not related to service.   The examiner then remarked that [the Veteran was] suffering from cognitive impairment related to aging and possible dementia, also less likely as not related to his military service."  The March 2011 VA examiner opined that the Veteran's psychiatric symptoms were "less likely than not related to the military stressors he discuss[ed] in this interview" because "[h]is stressor information is inconsistent with the available military record" and that such was not "adequate to support a diagnosis of PTSD."  

In an April 2013 Psychiatric Disability Benefits Questionnaire (DBQ) examination report, the examiner stated that the Veteran was diagnosed with "Bipolar Disorder Manic NOS (not otherwise specified)" and alcohol dependence.  Also noted was the Veteran's complaint of "memory impairment of uncertain etiology."  The April 2013 DBQ examiner then opined that the Veteran's bipolar disorder was less likely as not related to service, to include the August 1951 diagnosis of "passive aggressive reaction," because there was no indication of "significant disturbances of mood or psychotic symptoms . . . which characterize episodes of his currently diagnosed bipolar illness."  The examiner also commented that the in-service passive aggressive reaction was not a personality disorder, but was "equivalent to an adjustment disorder," because there was no indication of "any recurrence of those symptoms following [the Veteran's] discharge from the military." 

As noted, the Board remanded the instant claim in January 2016 for additional development.  The January 2016 remand directed that the AOJ obtain the Veteran's complete personnel records and "forward the relevant information as to the nature and location of [the Veteran's] service in Korea to the United States Army and Joint Service Records Research Center (JSRRC)" in order to verify the Veteran's claimed in-service stressors, to include combat experience in Korea.  The AOJ was also instructed to furnish to the Veteran a notice of the amended regulations governing PTSD service connection claims, to specifically include information about the amended evidentiary standard to establish in-service stressor based on fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3).  The January 2016 remand then directed that the April 2013 DBQ examiner provide an addendum opinion to identify all acquired psychiatric diagnoses present since the date of the claim (i.e. since December 2010).  In this regard, the examiner was instructed to reconcile the March 2011 examiner's finding that the Veteran was not diagnosed with PTSD with other clinical evidence of record indicating otherwise, to specifically include the January 2014 and February 2014 VA treatment notes.  If the Veteran had a diagnosis of PTSD, the examiner was directed to opine as to whether such was related to fear of hostile military or terrorist activity in Korea or other alleged in-service stressors.  The examiner was then directed to provide etiology opinions as to all identified psychiatric conditions.  In rendering these opinions, the examiner was requested to address the July 1951 service treatment record noting his report of having had "[m]any bad dreams, especially since he has been in the Army, " of "killing other people, of getting shot and killed . . . ." and the August 1951 impression of "passive aggressive reaction" during service.   The January 2016 remand also requested that the examiner to consider the Veteran's lay statements, to include reported continuity of symptomatology since service.  

Following the January 2016 remand, an addendum opinion was provided in March 2016.  The March 2016 examiner listed previous diagnoses of bipolar disorder NOS, adjustment disorder NOS, mood disorder NOS, mild cognitive impairment, and dementia NOS.  The March 2016 examiner remarked that "[t]he overwhelming majority of available treatment records note diagnoses other than PTSD; therefore, the likelihood of a PTSD diagnosis seems unlikely" and that "[s]trong evidence suggests the presence of a degenerative cognitive disorder."  However, the March 2016 examiner failed to reconcile the March 2011 examiner's finding that the Veteran did not have a PTSD diagnosis, with clinical evidence of record indicating otherwise, specifically the January 2014 and February 2014 VA treatment notes documenting an impression of "possible PTSD" based on the Veteran's reported "nightmares and flashbacks," as was requested in the previous remand.  In addition, the examiner did not address the July 2014 VA treatment note documenting an assessment of PTSD.  Furthermore, it is unclear to the Board whether a PTSD diagnosis "seems unlikely" to the March 2016 examiner because the Veteran has various mental diagnoses other than PTSD, or because "strong evidence suggests the presence of a degenerative cognitive disorder," rather than PTSD.  See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (a medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data).  The March 2016 examiner also stated the noted degenerative cognitive disorder "does not appear related to the Veteran's military service," but no rationale was provided.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

As for the in-service documentation of "passive aggressive reaction," the March 2016 examiner noted that such "was not a diagnosis used for several decades" and that such diagnosis "suggested personality pathology, which is something developmental in nature."  The examiner opined that the documented passive aggressive reaction "does not appear related to the degenerative cognitive disorder noted above."  However, the March 2016 examiner failed to consider the July 1951 in-service clinical evaluation report documenting the Veteran's report of "having had "[m]any bad dreams, especially since he has been in the Army," of "killing other people, of getting shot and killed," as requested by the January 2016 remand.  

Furthermore, the March 2016 examiner opined that "[i]t would only be with mere speculation to opine as to the relation between past [psychiatric] diagnoses and the Veteran's military service" and that "[a]bsent evidence suggesting decades of functional impairment since his separation from service, it remains objectively unclear as to the Veteran's chronology of functioning."  

The examiner added that "[t]here is no clear evidence to connect significant functional impairment across decades to substantiate a service-connected mental health disorder, including PTSD."  No clear evidence is not the standard used by VA in these circumstances.  Additionally, by relying on "absen[ce] of evidence suggesting decades of functional impairment," and failing to comment on the Veterans asserted continuity of symptomatology, the March 2016 examiner rendered an inadequate this opinion inadequate.  See Dalton v. Peake, 21 Vet. App. 23 (2007).  

Furthermore, in his opinion that he could not reach a conclusion without resorting to speculation, the March 2016 examiner did not consider pertinent post-service treatment records noting psychiatric symptoms, dating as early as August 1991 (noting a diagnosis of dementia), which suggests to the Board that the examiner has not considered "all procurable and assembled data."  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that "for any medical opinion, including one that states no conclusion can be reached without resorting to speculation ," it must be clear that the "examiner has indeed considered all procurable and assembled data").  Under these circumstances, the Board finds that a remand is necessary for an addendum opinion addressing the noted deficiencies. 

Another addendum opinion was provided in July 2016.  Other than an updated list of associated clinical evidence since the previous opinion, the July 2016 addendum opinion reiterates the findings contained in the March 2016 opinion.
 
Furthermore, the record does not show that the Veteran was notified of the amended PTSD regulations, specifically 38 C.F.R. § 3.304(f)(3), as directed by the January 2016 remand.  As for the requested verification of the alleged in-service stressors, other than a March 2016 request for the Veteran's "entire personnel file" via Personnel Information Exchange System (PIES), the record does not show that the AOJ has attempted to verify the Veteran's reports of combat experience during his service in Korea, to include contacting the JSRRC to further clarification regarding the Veteran's alleged stressors.   Under these circumstances, the Board finds that the AOJ did not substantially comply with the mandates of the January 2016 remand and that a remand is necessary to ensure compliance with the previous remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to the instant claim. 

 (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Furnish to the Veteran with a notice of the amended PTSD regulations and the new evidentiary requirements for substantiating a claim for PTSD, specifically 38 C.F.R. § 3.304(f)(3).  

3.  Undertake necessary action, to particularly include contact with the U.S. Army and Joint Services Records Research Center (JSRRC) (and other appropriate source(s)), to independently verify whether or not the Veteran had any combat experience in Korea (or was in a unit that experienced the same; and any other alleged stressors, to including having "engaged (to include the Veteran's unit) in many artillery battles" as part of an artillery unit during his service in Korea.  See December 2010 Statement from the Veteran; May 2000 Statement from the Veteran.   

Specifically, obtain the Veteran's unit histories during his period of service (i.e. from June 1951 to April 1953).  Any additional action necessary to verify the Veteran's combat service, or to verify a reported in-service stressor, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the AOJ should notify the Veteran and afford him the opportunity to respond. The AOJ should also follow up on any additional action suggested by JSRRC.  

4.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the March 2016 examiner for an addendum opinion.  If the examiner who drafted the March 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

a)  The examiner should determine whether the Veteran currently has or has had PTSD at any point relevant to his claim (i.e. December 2010).  The examiner must comment on the significance of the clinical evidence of record, specifically the January 2014 and February 2014 VA treatment notes documenting an impression of "possible PTSD" based on the Veteran's reported "nightmares and flashbacks,"

In this regard, the examiner should address following clinical evidence: 1) the January 2014 and February 2014 VA treatment notes noting "possible PTSD" based on the Veteran's report of "nightmares and flashbacks; and 2) the July 2014 VA treatment note documenting an assessment of PTSD.  

b)  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to personal assault or a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).

c) Identify all diagnoses of acquired psychiatric disorders other than PTSD that have been identified, diagnosed, or should have been diagnosed.  

In this regard, the examiner should consider the following diagnoses: bipolar disorder, manic with psychotic features, dementia, "psychosis NOS," mild cognitive impairment, mild mania, "mild/moderate hypomania," "mood alteration," and schizophrenia.  See VA treatment records dated in September 2010, February 2012, November 2013, April 2014, and January 2014; private treatment records dated in August 2014 and September 2014.  

d) For each currently diagnosed acquired psychiatric disorder (that is, diagnosed within the claim period from December 2019), the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) such acquired psychiatric disorder was related to the Veteran's military service.

The examiner should address the following clinical evidence:  1) the July 1951 in-service clinical evaluation report documenting the Veteran's report of having had "[m]any bad dreams, especially since he has been in the Army," of "killing other people, of getting shot and killed"; 2) the August 1951 impression of "passive aggressive reaction"; and VA treatment records noting psychiatric symptoms, dating as early as August 1991.  

e)  The examiner should also offer an opinion as to whether the Veteran manifested a psychosis (defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder) within one year of his April 1953 service discharge and, if so, to describe the manifestations.

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence, to include the Veteran's service treatment records, VA medical records, the prior VA examination report, private medical records, and the Veteran's assertions regarding the experiencing of psychiatric symptoms since service, and any other pertinent lay assertions. 

A complete rationale must be provided for any opinion given.  If the examiner cannot provide opinion without resort to speculation, he or she is asked to explain why an opinion would be speculative.  Examples include the following information: additional information would be needed to provide the necessary opinion (in which case, the examiner should identify the additional information needed) or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


